           Case 1:18-cv-09936-LGS Document 322 Filed 08/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all                     Case No. 18-cv-09936 (LGS)
others similarly situated,

                                   Plaintiffs,                  MOTION FOR ADMISSION
                                                                PRO HAC VICE
                   - against -

THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,

                                    Defendants.
------------------------------------------------------------X

         Pursuant to Rule 1.3 of the Local Rules of the United States District Courts for the Southern

and Eastern Districts of New York, Greg L. Johnson, Esq. hereby moves this Court for an Order for

admission to practice Pro Hac Vice as co-counsel for Defendants The Trump Corporation, Donald J.

Trump, Donald Trump, Jr., Eric Trump and Ivanka Trump in the above-captioned action. As set

forth in the accompanying declaration, movant is in good standing with the bar of the State of

California and there are no pending disciplinary proceedings against him in any state or federal

court.

Dated:        August 26, 2021

                                            LEWIS BRISBOIS BISGAARD & SMITH LLP


                                            By:
                                                     Greg L. Johnson, Esq.
                                                     2020 W El Camino Avenue, Suite 700
                                                     Sacramento, California 95833
                                                     Tel: (916) 564.5400
                                                     Greg.Johnson@lewisbrisbois.com
                                                     Co-counsel for Defendants




4834-6111-6152.1
